
	

113 HR 1949 : Improving Postsecondary Education Data for Students Act
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 1949
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 23, 2013
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To direct the Secretary of Education to
		  convene the Advisory Committee on Improving Postsecondary Education Data to
		  conduct a study on improvements to postsecondary education transparency at the
		  Federal level.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Postsecondary Education Data
			 for Students Act.
		2.Study on
			 improvements to postsecondary education transparency at the Federal
			 level
			(a)Formation of
			 Advisory Committee on Improving Postsecondary Education Data
				(1)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, the Secretary of Education shall convene the Advisory Committee on
			 Improving Postsecondary Education Data (in this Act referred to as the
			 Advisory Committee), which shall be comprised of 15 members who
			 represent economically, racially, and geographically diverse populations
			 appointed by the Secretary in consultation with the Commissioner for Education
			 Statistics, including—
					(A)individuals
			 representing different sectors of institutions of higher education, including
			 individuals representing undergraduate and graduate education;
					(B)experts in the
			 field of higher education policy;
					(C)State
			 officials;
					(D)students and other
			 stakeholders from the higher education community;
					(E)representatives
			 from the business community;
					(F)experts in choice
			 in consumer markets;
					(G)privacy
			 experts;
					(H)college and career
			 counselors at secondary schools;
					(I)experts in data
			 policy, collection, and use; and
					(J)experts in labor
			 markets.
					(2)ChairpersonThe
			 Secretary shall appoint the Chairperson of the Advisory Committee.
				(b)Study
			 requiredThe Advisory Committee shall conduct a study
			 examining—
				(1)the types of information, including
			 information related to costs of postsecondary education, sources of financial
			 assistance (including Federal student loans), student outcomes, and
			 postgraduation earnings, the Federal Government should collect and report on
			 institutions of higher education to assist students and families in their
			 search for an institution of higher education;
				(2)how such information should be collected
			 and reported, including how to disaggregate information on student outcomes by
			 subgroups of students, such as full-time students, part-time students,
			 nontraditional students, first generation college students, students who are
			 veterans, and Federal Pell Grant recipients under subpart 1 of part A of title
			 IV of the Higher Education Act of 1965 (20 U.S.C. 1070a); and
				(3)the ways in which
			 the Federal Government may make such information more readily available
			 to—
					(A)students and their
			 families in a format that is easily accessible and understandable, and will aid
			 students and their families in making decisions; and
					(B)States, local
			 governments, secondary schools, individual or groups of institutions of higher
			 education, and private-sector entities.
					(c)Scope of
			 studyIn conducting the study under this Act, the Advisory
			 Committee shall, at a minimum, examine—
				(1)whether the
			 current Federal transparency initiatives on postsecondary education—
					(A)are reporting
			 consistent information about individual institutions of higher education across
			 Federal agencies; and
					(B)are similar to transparency initiatives on
			 postsecondary education carried out by States, individual or groups of
			 institutions of higher education, or private-sector entities;
					(2)whether—
					(A)the collection and
			 reporting of postgraduation earnings by the Federal Government is feasible, and
			 if feasible, the options for collecting and reporting such information;
					(B)collecting and
			 reporting such information would improve the use of Federal transparency
			 initiatives and ease decisionmaking for students and their families; and
					(C)collecting and
			 reporting such information would have an impact on student privacy, and if so,
			 how such impact may be minimized;
					(3)whether any other
			 information, including information relating to student outcomes or identified
			 under the review required under
			 subsection (d), should be collected and
			 reported by the Federal Government to improve the utility of such initiatives
			 for students and their families, and if so, how such information may be
			 collected and reported, including whether the information should be
			 disaggregated by subgroups of students;
				(4)whether any
			 information currently collected and reported by the Federal Government on
			 institutions of higher education is not useful for students and their families
			 and should not be so collected and reported;
				(5)the manner in
			 which the information from Federal transparency initiatives is made available
			 to students and their families, and whether format changes may help the
			 information become more easily understood and widely utilized by students and
			 their families;
				(6)any activities
			 being carried out by the Federal Government, States, individual or groups of
			 institutions of higher education, or private-sector entities to help inform
			 students and their families of the availability of Federal transparency
			 initiatives;
				(7)the cost to
			 institutions of higher education of reporting to the Federal Government the
			 information that is being collected and reported through Federal transparency
			 initiatives, and how such cost may be minimized; and
				(8)the relevant
			 research described in
			 subsection (d).
				(d)Review of
			 relevant researchIn conducting the study under this Act, the
			 Advisory Committee shall review and consider—
				(1)research and studies, if any, that have
			 been conducted to determine questions most frequently asked by students and
			 families to help inform their search for an institution of higher
			 education;
				(2)the types of information students seek
			 before enrolling in an institution of higher education;
				(3)whether the availability to students and
			 their families of additional information on institutions of higher education
			 will be beneficial or confusing;
				(4)results, if any, that are available from
			 consumer testing of Federal, State, institution of higher education, and
			 private-sector transparency initiatives on postsecondary education that have
			 been made publicly available on or after the date that is 10 years before the
			 date of enactment of this Act; and
				(5)any gaps in the research, studies, and
			 results described in
			 paragraphs (1) and
			 (4) relating to the types of information
			 students seek before enrolling in an institution of higher education.
				(e)Consultation
				(1)In
			 generalIn conducting the study under this Act, the Advisory
			 Committee shall—
					(A)hold public
			 hearings to consult with parents and students; and
					(B)consult with a
			 broad range of interested parties in higher education, including appropriate
			 researchers, representatives of secondary schools (including college and career
			 counselors) and institutions of higher education from different sectors of such
			 institutions (including undergraduate and graduate education), State
			 administrators, and Federal officials.
					(2)Consultation
			 with the authorizing committeesThe Advisory Committee shall
			 consult on a regular basis with the authorizing committees in conducting the
			 study under this Act.
				(f)Reports to
			 authorizing committees
				(1)Interim
			 reportNot later than 180 days after the date of enactment of
			 this Act, the Advisory Committee shall prepare and submit to the authorizing
			 committees and the Secretary an interim report describing the progress made in
			 conducting the study under this Act and any preliminary findings on the topics
			 identified under
			 subsection (c).
				(2)Final
			 report
					(A)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Advisory Committee shall prepare and submit to the authorizing
			 committees and the Secretary a final report on the study, including—
						(i)recommendations
			 for legislative, regulatory, and administrative actions based on findings
			 related to the topics identified under
			 subsection (c); and
						(ii)a
			 summary of the research described in
			 subsection (d).
						(B)Consultation
			 with NCESThe Advisory Committee
			 shall consult with the Commissioner of Education Statistics prior to making
			 recommendations under
			 subparagraph (A)(i) with respect to
			 improving the information being collected and reported by the Federal
			 Government on institutions of higher education.
					(g)Availability of
			 fundsThe amount necessary to
			 conduct the study under this Act shall be made available from amounts available
			 to the Secretary for administrative expenses of the Department of
			 Education.
			(h)DefinitionsFor
			 purposes of this Act:
				(1)Authorizing
			 committeesThe term authorizing committees has the
			 meaning given the term in section 103 of the Higher Education Act of 1965
			 (20 U.S.C.
			 1003).
				(2)First generation
			 college studentThe term
			 first generation college student has the meaning given the term in
			 section 402A(h) of the Higher Education Act of 1965 (20 U.S.C.
			 1070a–11(h)).
				(3)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 102 of the Higher
			 Education Act of 1965 (20 U.S.C. 1002), except that such
			 term does not include institutions described in subsection (a)(1)(C) of such
			 section 102.
				(4)Secondary
			 schoolThe term secondary school has the meaning
			 given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C.
			 7801).
				(5)SecretaryThe
			 term Secretary means the Secretary of Education.
				(6)StateThe term State has the meaning
			 given the term in section 103 of the Higher Education Act of 1965
			 (20 U.S.C.
			 1003).
				(7)StudentThe
			 term student includes—
					(A)a prospective student;
					(B)a student enrolled
			 in an institution of higher education;
					(C)a nontraditional
			 student (as defined in section 803(j)(2) of the Higher Education Act of 1965
			 (20 U.S.C.
			 1161c(j)(2))); and
					(D)a veteran (as
			 defined in section 480(c)(1) of such Act (20 U.S.C. 1087vv(c)(1))) who is a
			 student or prospective student.
					
	
		
			Passed the House of
			 Representatives May 22, 2013.
			Karen L. Haas,
			Clerk
		
	
